Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/13/2022 has been entered.
	
Status of the Claims
	Receipt of Remarks/Amendments filed on 06/13/2022 is acknowledged. Claims 3 and 5 are cancelled. Claim is amended. Claims 1-2, and 4 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This application 16617238, filed 11/26/2019 is a national stage entry of PCT/JP2018/020802, with International Filing Date of 05/30/2018, and claims foreign priority to 2017-108469, filed 05/31/2017.
Claim Suggestion
Claim 1 recites the limitation "the blending ratio" without reference to a blend. The Examiner recommends amending the language to recite “wherein C and D are blended, and wherein the blending ratio…” or something similar for clarity.
Claim Interpretation
	Higher alcohol will be interpreted to mean any alcohol having 6 or more carbon atoms per the description in the specification [0041]. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant Claims
Applicant claims a composition comprising: 
- A cosmetic, comprising: (A) a (meth)acrylic acid/alkyl (meth)acrylate/(meth)acrylic acid-polyoxyethylene (POE) monoalkyl ether ester copolymer; (B) an ultraviolet protectant including an ultraviolet scattering agent; (C) a hydrophilic non-ionic surfactant having an HLB of 8 or higher selected from the group consisting of POE (10-50) behenyl ether, POE (20-60) sorbitan monostearates, POE (10-50) polyoxypropylene (2-30) cetyl ethers, and POE (20-100) hydrogenated castor oils; (D) a higher alcohol; and (E) water; wherein the cosmetic comprises an aggregate having a lamellar liquid-crystal structure formed by components C, D, and E; wherein the ultraviolet scattering agent is present in the oil phase, and wherein the blending ratio ((C)/(D)) between the (C) non-ionic surfactant and the (D) higher alcohol is 0.1 to 0.5 by molar ratio; wherein the component (A) is a polymer selected from a group consisting of acrylates/steareth-20 methacrylate copolymer, acrylates/steareth-25 methacrylate copolymer, acrylates/steareth-20 methacrylate crosspolymer and ammonium acryloyldimethyltaurate/ beheneth-25 methacrylate crosspolymer; the component (B) comprises at least a solid oil-soluble ultraviolet absorbing agent.
A. 	Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sawako et al. (JP 2015-182994 A, English translation: US 2017/0172858 A1), hereinafter Sawako, in view of Patil et al. (Patil, Anjali, and Robert W. Sandewicz. "Cosmetic science and polymer chemistry: Perfect together." Polymers for Personal Care and Cosmetics. American Chemical Society, 2013. 13-37), hereinafter Patil.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Sawako describes an oil-in-water type emulsified cosmetic with excellent emulsion stability, comprising (A) 1 to 20 mass % of a hydrophobized titanium oxide having an average particle size of at least 0.1 um; (B) a sugar ester having a carboxyl group within the structure, (C) a liquid higher fatty acid; (D) a higher alcohol; (E) a non-ionic surfactant, (F) water; and (G) an oil component (Abstract). 
Sawako comprehends that blending a sunscreen agent, a structuring agent, a hydrophilic surfactant, a thickening agent and water, allows the formation of a gel network structure, liquid crystal structure, or both, which suppresses the destruction of active components [0011]. Sawako explicitly recites that the (A) hydrophobized titanium oxide is evenly dispersed into this oil phase [0036]. The art teaches that the presence of a sugar ester having a carboxyl group within the structure and a liquid higher fatty acid improves the dispersibility of the hydrophobized titanium oxide is improved. Furthermore, due to the formation of an aggregate consisting of a lamellar bimolecular film on the surface of the emulsified particles of the oil-in water type emulsified cosmetic by the non-ionic surfactant and the higher alcohol in the presence of water, the emulsion stability is greatly improved ([0029], [0042]). The higher alcohol is not limited, and Sawako gives examples of additional alcohol ([0041]-[0045]). Sawako gives examples of non-ionic surfactants, reciting that those with an HLB of at least 8 are particularly preferred, including beheneth-20, polysorbate 60 and PEG-40 stearate [0047].
Regarding the Claim 4 limitation wherein instant component (B) comprises a solid oil-soluble ultraviolet absorbing agent, Sawako teaches that UV absorbing agent include octylmethoxycinnamate, ethylhexyl triazone, diethylamino hydroxybenzoyl hexyl benzoate, etc. [0059], which meets the limitation of a solid oil-soluble ultraviolet absorbing agent, per the instant disclosure (Specification, [0033]).
Sawako has multiple examples which overlap with the instantly claimed compounds.    Sawako expressly teaches compositions comprising water, rendering the instant (E) component obvious; specifically, Comparative Example 5 (CE5) has alcohol, behenyl alcohol and stearyl alcohol, which renders instant component (D) obvious; octylmethoxycinnamate and hydrophobized titanium oxide are present, which reads on component (B) as evidenced by instant disclosure (0034], [0018]-[0021]); CE5 also has PEG-60 hydrogenated castor oil and beheneth-20, rendering (C) obvious. Beheneth-20 is an example of POE (10-50) behenyl ethers while PEG-60 hydrogenated castor oil is encompassed by polyoxyethylene (20-100) hydrogenated castor oils, as defined in the instant disclosure [0038].  The ratio of C:D is calculated to be 0.58, which is close to the molar ratio instantly claimed.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Sawako does not expressly teach the component A as recited. 
Patil cures the deficiency of Sawako. Patil describes the use of polymers for controlling the rheology of cosmetic formulations, recognizing the application of poly(acrylic acid). Patil teaches that acrylate copolymer thicken by charge induced chain extension, entanglement and hydration (pp. 25-26).  Patil describes acrylates/steareth-20 methacrylate copolymer as hydrophobically modified alkali soluble emulsions (HASE), and teaches that  when the acid groups present in HASE polymers are neutralized with alkali, they become anionically charged and thicken by the effect of charge induced chain extension and through association of the hydrophobic groups. Patil further teaches that acrylates/steareth-20 methacrylate copolymer build viscosity quickly and can suspend pigments or particulates, and they are used in creams and gels, making it compatible for use in the composition of Sawako.

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the molar ratio of instantly claimed C:D, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.  While the exact claimed ratio is not disclosed by Sawako, it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration range is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the molar ratio in the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum ratio. NOTE: MPEP 2144.05.
An improvement in the art would have been obvious if “it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Finding workable or optimal ranges is generally understood as within the capabilities of the ordinary artisan. See Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1321 (Fed. Cir. 2007) (discovery of an optimum value of a variable in a known process is usually obvious.). The idea that optimizing an ordinary variable does not by itself constitute a patentable advance was also stated in In re Geisler, 43 USPQ2d 1362: “..…”it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Only if the “results of optimizing a variable” are “unexpectedly good” can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon , 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed.Cir. 1990) (in banc).” 
See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980): “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”; In re Esterhoy, 440 F.2d 1386, 1389 (C.C.P.A. 1971): “The conditions recited in the claims appear to us to be only optimum and easily ascertained by routine experimentation.”; In re Swentzel, 219 F.2d 216, 219 (C.C.P.A. 1955): “the determination of that desired size under the present circumstances involves nothing more than routine experimentation and exercise of the judgment of one skilled in the art.”; In re Swain, 156 F.2d 246, 247-48 (C.C.P.A. 1946): “In the absence of a proper showing of an unexpected and superior result over the disclosure of the prior art, no invention is involved in a result obtained by experimentation.” See also In re Kulling, 14 USPQ2d 1056 and In re Malagari, 182 USPQ 549, 553.
Note that this applies even if the prior art range is very broad.  In In re Waymouth and Koury, 182 USPQ 290, the prior art range was 0.0000001 to 1.3 (called “extremely broad”); the claims were 0.08 to 0.75. The court stated, “In order to show an unexpected result, we do not believe that the lamp must be inoperable over other ranges, but rather that over the claimed critical range, there be a difference in kind, rather than in degree.”
As is stated in Iron Grip Barbell Co. v. USA Sports, Inc., 73 USPQ2d 1225, 1228 “[W]here there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness.” Note similar language in In re Cooper, 57 USPQ 117, 119-120 and Ormco Corp. v. Align Tech., Inc., 79 U.S.P.Q.2d 1931, 1940. To overcome this prima facie case of obviousness applicants must show “that the claimed range achieves unexpected results relative to the prior art range.” (Peterson). Moreover, this showing must be commensurate in scope with the claimed range or, in other words, an applicant must show that the unexpected result occurs throughout the entire claimed range. See In re Harris, 74 USPQ2d 1951 (“Harris needed to show results covering the scope of the claimed range”). The showing must also present enough data points within the prior art range, but outside the claimed range, to establish that the unexpected property does not occur outside the claimed range. In re Hill, 284 F.2d 955, 958-59 (CCPA 1960). See MPEP §716.02(d)(II). 
Moreover, In re Huang, 40 USPQ2d 1685, 1688 states that even if the “modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed.Cir. 1990).” Note similar language in In re Waymouth and Koury, 182 USPQ 290 (“a difference in kind, rather than in degree.”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Patil with that of Sawako. Sawako allows for the inclusion of humectants, thickening agents, polymers, etc. that are normally blended in cosmetic compositions [0061]. Patil teaches that acrylates/steareth-20 methacrylate copolymer build viscosity quickly and can suspend pigments or particulates, and they are used in creams and gels. As such, it would be obvious to a person of the arts to use the acrylates/steareth-20 methacrylate copolymer as thickener to obtain a stable liquid crystal composition because Sawako has fine titanium particles in its compositions, and Sawako comprehends that blending a sunscreen agent, a structuring agent, a hydrophilic surfactant, a thickening agent and water creates a gel network structure, a liquid crystal structure or both, which stabilize active components. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Additionally, with regards to the lamellar liquid crystal structure, because the same components are made the prior art as instantly claimed, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP 2112.01. Because Sawako in view of Patil recite the same surfactant, water, and higher alcohol, it necessarily is able to form the lamellar liquid crystal structure instantly claimed.
B. 	Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui, T. and Kawata, T.  (US 9,180,074 B2), hereinafter Fukui, in view of Iwai et al. (International Journal of Cosmetic Science 20, 87–102, 1998), as evidenced by Sakiyama et al. (JP 2015-221783 A, 10-Dec-2015).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Fukui teaches a cosmetic composition which has moisture-retaining property, offer a favorable feeling upon use, and are high in ultraviolet protective effect (Col. 2, lines 15-20). The composition comprises (A) a plate-like powder surface-treated with an alkylalkoxysilane, (B) an oil that is solid at room temperature, (C) an oil selected from hydrocarbon, ester or ether oil, (D) a nonionic surfactant, (E) a water soluble polymer selected from a group that includes acrylic acid/alkyl methacrylate copolymer, and alkyl acrylate/alkyl methacrylate/ polyoxyethylene (20) stearyl ether copolymer, and (F) water (Abstract, Claim 1). The powder is preferably titanium oxide, an ultraviolet absorber (Col. 1, lines 18-22; Col 2, lines 40-56; Col. 7 lines 40-50), thereby component A in Fukui reads on component B instantly claimed. Component B of Fukui is taught to be preferably saturated fatty alcohols of 12-24 carbons such as cetanol, stearyl alcohol, and behenyl alcohol (Col. 3, lines 32-35), which reads on component D instantly claimed. The nonionic surfactant includes polyoxyethylene alkyl ethers, such as POE behenyl ether and POE cetyl ether, polyoxyethylene castor oils/hydrogenated castor oils, etc. (Col. 4 last paragraph to Col. 5, 1st paragraph), thereby reading on component C. Fukui teaches its component E to be water-soluble polymer having a hydrocarbon group with 8-30 carbons and an anionic group (Col. 5, lines 25-30); Examples include acrylates/steareth-20 methacrylate copolymer, and commercial products ACULYN™ 22, 28, or 88 (Col. 6, lines 1-38), rendering obvious component A in the instant claims. 
Fukui expressly teaches the use of 2-ethylhexyl parahydroxycinnamate as UV absorber and an alkyl acrylate/steareth metacrylate-20 copolymer in a cosmetic composition together (Example 10); and 2-ethylhexyl parahydroxycinnamate as UV absorber, cetyl alcohol, and stearyl alcohol in a cosmetic composition together (Example 14); and 2-ethylhexyl parahydroxycinnamate as UV absorber and POE cetyl ether a cosmetic composition together (Example 8). 
Thus, Fukui renders multiple elements of Claims 1-2 obvious.
Fukui also expressly teaches hexyl diethylaminohydroxybenzoylbenzoate (Example 2, Comparative Examples 5-8; also known as Uvinul A Plus) as component B, an oil that is solid at room temperature, which is also a sunscreen UV absorber as evidenced by the instant disclosure ([0017]-[0019]), thus reading on the feature "solid oil-soluble UV absorber" in Claim 4. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Fukui does not expressly teach the oxyethylene groups in the non-ionic surfactant. Fukui does not expressly teach the cosmetic composition comprises aggregate having a lamellar liquid-crystal structure, which is formed by the (C) non-ionic surfactant, the (D) higher alcohol and the (E) water.  
Iwai is in the field of liquid crystal application in skin care cosmetics and provides the motivation to Fukui to create a lamellar liquid crystal form of the composition for cosmetic application.  Iwai teaches that lamellar gel, i.e. lamellar liquid crystal, demonstrated better skin care characteristics regarding permeability, skin hydration, and skin occlusion compared to regular emulsions because it formed the same self-organizing structure as natural stratum corneum lipids, and therefore shows a high affinity to the skin, and high moisturizing effect due to its water holding capacity. Treatment with the lamellar gel recovered wrinkles promptly and hydrated the stratum corneum for a long time (Abstract; p. 95, 2nd paragraph; p. 98, 2nd paragraph; pp.99- 100, conclusion). 
Iwai teaches the preparation of lamellar liquid crystal using POE (50) hydrogenated castor oil, sodium POE lauryl ether, isoparaffin, and water. The water phase was slowly added to the oil phase of the surfactant/oil, glycerol (p. 88, 3rd paragraph). Iwai also expressly teaches a lamellar gel composition comprising POE (50) hydrogenated castor oil, stearyl alcohol, and water (Tables III and IV). 
The blending ratio of Iwai is close to the instantly claimed range. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the taught components of Fukui and arrive at the instantly claimed composition. A skilled artisan may start with the exemplified components, namely 2-ethylhexyl parahydroxycinnamate and hexyl diethylaminohydroxybenzoylbenzoate (Uvinul A Plus) as UV absorber, alkyl acrylate/steareth metacrylate-20 copolymer, polyoxyethylene cetyl ether as nonionic surfactant, and cetyl and/or stearyl alcohol as higher alcohol to determine if such a combination would provide a cosmetic composition with the desired feel when applied. One would have been motivated to do so because these are exemplified components taught by Fukui that results in cosmetics that have favorable feeling and are high in UV protective effect, and thereby would give reasonable expectations of success. 
The nonionic surfactants instantly claimed are common surfactants included in cosmetic compositions, and generically taught by Fukui.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the nonionic surfactants taught by Fukui containing the instantly claimed moles of oxyethylene group as a skilled artisan would determine the appropriate nonionic surfactant with the appropriate moles of oxyethylene group to obtain the desired effects and feel in the cosmetic composition.  For example, one would choose the type of surfactant and number of oxyethylene group based on the desired hydrophilic-lipophilic balance that would provide the optimum or desired emulsifying property, foaming properties, etc. to arrive at the desired cosmetic form while exhibiting the preferred texture and feel; If HLB 5-11 is desired, POE (20) sorbitan tristearate would be used; if a surfactant with HLB 13.5 is desired by the artisan, POE (50) hydrogenated castor oil will be used. This is evidenced by Sakiyama et al. which provides different HLB values for nonionic surfactants throughout the document.
Because the same components are made the prior art as instantly claimed, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP 2112.01. Because Fukui recites the same surfactant, water, and higher alcohol, it necessarily is able to form the lamellar liquid crystal structure instantly claimed.
	Separately, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Iwai to that of Fukui and create a cosmetic composition with lamellar liquid crystal structure form. One would have been motivated to do so because Iwai teaches that lamellar gel, i.e. lamellar liquid crystal, demonstrated better skin care characteristics regarding permeability, skin hydration, and skin occlusion compared to regular emulsions. One would have reasonable expectations of success because Iwai recognizes the same alcohol, nonionic surfactant, and water suitably described by Fukui.
Regarding the molar ratio of instantly claimed C:D, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.  While the exact claimed ratio is not disclosed by Iwai, it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration range is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the molar ratio in the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum ratio. NOTE: MPEP 2144.05.
An improvement in the art would have been obvious if “it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Finding workable or optimal ranges is generally understood as within the capabilities of the ordinary artisan. See Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1321 (Fed. Cir. 2007) (discovery of an optimum value of a variable in a known process is usually obvious.). The idea that optimizing an ordinary variable does not by itself constitute a patentable advance was also stated in In re Geisler, 43 USPQ2d 1362: “..…”it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Only if the “results of optimizing a variable” are “unexpectedly good” can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed.Cir. 1990) (in banc).” 
See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980): “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”; In re Esterhoy, 440 F.2d 1386, 1389 (C.C.P.A. 1971): “The conditions recited in the claims appear to us to be only optimum and easily ascertained by routine experimentation.”; In re Swentzel, 219 F.2d 216, 219 (C.C.P.A. 1955): “the determination of that desired size under the present circumstances involves nothing more than routine experimentation and exercise of the judgment of one skilled in the art.”; In re Swain, 156 F.2d 246, 247-48 (C.C.P.A. 1946): “In the absence of a proper showing of an unexpected and superior result over the disclosure of the prior art, no invention is involved in a result obtained by experimentation.” See also In re Kulling, 14 USPQ2d 1056 and In re Malagari, 182 USPQ 549, 553.
Note that this applies even if the prior art range is very broad.  In In re Waymouth and Koury, 182 USPQ 290, the prior art range was 0.0000001 to 1.3 (called “extremely broad”); the claims were 0.08 to 0.75. The court stated, “In order to show an unexpected result, we do not believe that the lamp must be inoperable over other ranges, but rather that over the claimed critical range, there be a difference in kind, rather than in degree.”
As is stated in Iron Grip Barbell Co. v. USA Sports, Inc., 73 USPQ2d 1225, 1228 “[W]here there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness.” Note similar language in In re Cooper, 57 USPQ 117, 119-120 and Ormco Corp. v. Align Tech., Inc., 79 U.S.P.Q.2d 1931, 1940. To overcome this prima facie case of obviousness applicants must show “that the claimed range achieves unexpected results relative to the prior art range.” (Peterson). Moreover, this showing must be commensurate in scope with the claimed range or, in other words, an applicant must show that the unexpected result occurs throughout the entire claimed range. See In re Harris, 74 USPQ2d 1951 (“Harris needed to show results covering the scope of the claimed range”). The showing must also present enough data points within the prior art range, but outside the claimed range, to establish that the unexpected property does not occur outside the claimed range. In re Hill, 284 F.2d 955, 958-59 (CCPA 1960). See MPEP §716.02(d)(II). 
Moreover, In re Huang, 40 USPQ2d 1685, 1688 states that even if the “modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed.Cir. 1990).” Note similar language in In re Waymouth and Koury, 182 USPQ 290 (“a difference in kind, rather than in degree.”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Patil with that of Sawako. Sawako allows for the inclusion of humectants, thickening agents, polymers, etc. that are normally blended in cosmetic compositions [0061]. Patil teaches that acrylates/steareth-20 methacrylate copolymer build viscosity quickly and can suspend pigments or particulates, and they are used in creams and gels. As such, it would be obvious to a person of the arts to use the acrylates/steareth-20 methacrylate copolymer as thickener to obtain a stable liquid crystal composition because Sawako has fine titanium particles in its compositions, and Sawako comprehends that blending a sunscreen agent, a structuring agent, a hydrophilic surfactant, a thickening agent and water creates a gel network structure, a liquid crystal structure or both, which stabilize active components. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Response to Arguments:
Applicant argues the 103 rejection over Sugiyama in view of Seino.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant traverses the rejection of the claims over Fukui in view of Iwai, alleging that the blending ratio of Iwai is 0.092, which is “well out of range 0.1-0.5 of the present invention.”
The Examiner has considered the argument and found it unpersuasive.  As laid out in the above rejection, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. While the exact claimed ratio is not disclosed by Iwai, it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration range is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the molar ratio in the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum ratio. NOTE: MPEP 2144.05.
Furthermore, it appears that Applicant is applying a standard of absolute predictability in order to find obviousness, which is not required. Rather, to find obviousness, only a reasonable expectation of success is required, which is provided supra and in the rationale in each of the previous Office Actions (to which Applicant's attention is directed). Please MPEP 2143.02 and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). A blending ratio of 0.092 differs in significant figure from the instant claim, and when rounded off to the same number of significant figure would be equal to 0.1.
Applicant alleges that the present invention has higher stability in emulsion than the oil-in-water emulsified cosmetic thickened with a water-soluble polymer which may be, e.g., AculynTM 22 as in Fukui or the lamellar gel composition as in Iwai. Applicant assigns Comparative Example 1 to correspond to the Fukui cosmetic and Comparative Example 2 to correspond to the Iwai cosmetic; then compares these with its invention claiming superior stability and form. 
The Examiner traverses this argument. As a first matter, Applicant does not indicate what stability is being refered to, i.e. chemical or physical.  Second, because the prior art renders all the components instantly claimed obvious, it must necessarily have the same stability.  The Applicant argues against the references individually, however, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The prior art, i.e. Fukui in view of Iwai, must be taken as a whole for combined their teaching, which render the instant claims obvious. The composition of the prior art as a whole is the same as that of the instant claims, and therefore expected to have the same properties, i.e. stability and form. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616